DETAILED ACTION

Claims 1-5, 7-20 are allowed over the prior art of the record.

Reasons for Allowance
WO 2016133571 A2, represent the best art of the record.  However, in view of the amendment filed on 7/6/22, WO 2016133571 A2,  fails to teach or suggest all the limitations of independent claims 1, 14 and 18.
	WO 2016133571 A2, discloses a laser induced graphene hybrid materials for electronic devices, with a bending (see paragraph 00155), sensor (see for example claim 55) and  the associated method of its forming.  WO 2016133571 A2 teaches a flexible substrate (see claim 4 and figure 1C) made of polyimide (see paragraph 0004); a laser- induced graphene (see the abstract or paragraph 0006) electrode (see paragraph 0011 and elements 34 and 36 ) formed into a top surface of the flexible substrate (see figure 1C), along with first and second pads (related to elements 48 and 50) formed as a laser-induced graphene into the top surface of the flexible substrate. 
	However, WO 2016133571 A2, only shows electrode with uniform portions and fails to tech that the laser-induced graphene electrode has plural portions placed at various angles relative to a longitudinal axis.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the bending sensor as presented in the independent claims 1, 14 and 18.  Major emphasis is being placed upon the provision of the specific configuration of the laser-induced electrodes, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, July 28, 2022